DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DESHAWN PRINCE,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-3006

                         [December 29, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Joseph Murphy, Judge; L.T. Case No. 16-
7142CF10A.

  Robert David Malove of Law Offices of Robert David Malove, P.A., Fort
Lauderdale, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.